  Case: 1:17-md-02804-DAP Doc #: 2961 Filed: 12/03/19 1 of 1. PageID #: 430319



                              UNITED STATES JUDICIAL PANEL
                                           on
                               MULTIDISTRICT LITIGATION


IN RE: NATIONAL PRESCRIPTION
OPIATE LITIGATION
      County of Hawaii v. Endo Health Solutions, Inc., et al.,          )
            D. Hawaii, C.A. No. 1:19-00581                              )               MDL No. 2804


            ORDER LIFTING STAY OF CONDITIONAL TRANSFER ORDER


        A conditional transfer order was filed in this action (Hawaii) on November 1, 2019. Prior
to expiration of that order’s 7-day stay of transmittal, plaintiff in Hawaii filed a notice of opposition
to the proposed transfer. Plaintiff subsequently failed to file the required motion and brief to vacate
the conditional transfer order.

       IT IS THEREFORE ORDERED that the stay of the Panel's conditional transfer order
designated as “CTO-119" filed on November 1, 2019, is LIFTED insofar as it relates to this action.
The action is transferred to the Northern District of Ohio for inclusion in the coordinated or
consolidated pretrial proceedings under 28 U.S.C. § 1407 being conducted by the Honorable Dan
A. Polster.


                                                        FOR THE PANEL:



                                                        John W. Nichols
                                                        Clerk of the Panel
